TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00599-CR



                              Timothy Colt Castleberry, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 71051, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Timothy Colt Castleberry seeks to appeal from a judgment of conviction

for sexual abuse of a child. See Tex. Penal Code § 21.02. The district court imposed sentence on

October 8, 2013, and because no motion for new trial was filed, the deadline for Castleberry to

perfect his appeal was November 7, 2013. See Tex. R. App. P. 26.2 (a)(2). However, Castleberry

did not file his notice of appeal with the trial court until September 2, 2014. See id. R. 25.1

(providing that appeal is perfected when notice is filed with trial court clerk). Because Castleberry

did not timely file his notice of appeal, we lack jurisdiction to dispose of his attempted appeal in any

manner other than dismissing it for want of jurisdiction. See Castillo v. State, 369 S.W.2d 196, 198

(Tex. Crim. App. 2012).
                                           __________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: April 23, 2015

Do Not Publish




                                              2